Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with ROBERT PECK on 8/5/2022.

The application has been amended as follows: 

	In the claims:
	1. (Currently Amended) A method comprising:	receiving, from a user equipment (UE), first data associated with a first data request;	determining, based at least in part on the first data request, a Quality of Service Class Identifier (QCI) associated with the first data request;	inputting the first data into a model to determine a first priority level associated with the first data request, wherein the model associates different priority levels with different data sources;	sending second data indicative of the priority level to [[the]] a first data source indicated by the first data;		forwarding the first data request to a first data source in response to sending the second data to the first data source;	receiving, based at least in part on the second data and the first data request, third data from the first data source, the third data comprising a packet with a header portion comprising an indication of the priority level; and	providing, based at least in part on the first priority level, packets associated with the third data to a Packet Data Convergence Protocol (PDCP) layer of a base station, wherein the base station sends the packets to the UE in accordance with the QCI and the first priority level, 	wherein the providing comprises inputting the packets to a transmission queue based on the QCI, wherein multiple transmission queues of the base station are associated with different respective QCIs, and sorting the packets within the transmission queue based on the first priority level and on priority levels of other packets in the transmission queue, the first priority level being different than at least one of the priority levels of the other packets in the transmission queue and the other packets in the transmission queue are associated with other data request(s) received from the UE or from other UE(s).
	2. (Original) The method of claim 1, further comprising: establishing, based at least in part on the QCI, a bearer associated with the UE; and providing the packets to the PDCP layer further based at least in part on the QCI.

3. (Currently Amended) The method of claim 1, wherein the model is a machine learned model trained to determine the first priority level based at least in part on attributes associated with the UE and on the first data source.

4. (Original) The method of claim 1, wherein the first data comprises an application identifier and an indication of whether an application associated with the application identifier is in a foreground or a background associated with the UE.

5. (Original) The method of claim 1, wherein the first data comprises an indication received via a user interface associated with the UE, wherein the indication comprises at least one user preference.

6. (Currently Amended) The method of claim 1, wherein: 
receiving, from the UE, fourth data associated with a second data request; determining that the second data request is associated with the QCI; 
inputting the fourth data into the model to determine a second priority level associated with the second data request; sending fifth data indicative of the second priority level to a second data source associated with the second data request; 
receiving, based at least in part on the fifth data and the second data request, sixth data from the second data source, the sixth data comprising a second packet with a second header portion comprising an indication of the second priority level; and 
providing, based at least in part on the second priority level, second packets associated with the sixth data to the PDCP layer of the base station, wherein the base station sends the second packets to the UE in accordance with the QCI and the second priority level.

7. (Original) The method of claim 6, wherein the second packets are prioritized over the first packets based at least in part on the first priority level and the second priority level.

8. (Original) The method of claim 1, wherein providing the packets associated with the third data to the PDCP layer overrides a default priority level associated with the QCI.

9. (Currently Amended) A system comprising: 
one or more processors; and 
one or more non-transitory computer-readable media storing computer-executable instructions that, when executed, cause the one or more processors to perform operations comprising: 
receiving, from a user equipment (UE), first data associated with a first data request; 
determining, based at least in part on the first data request, a Quality of Service Class Identifier (QCI) associated with the first data request; 
inputting the first data into a model to determine a first priority level associated with the first data request, wherein the model associates different priority levels with different data sources; 
sending second data indicative of the priority level to [[the]] a first data source indicated by the first data;
forwarding the first data request to the first data source in response to sending the second data to the first data source; 	receiving, based at least in part on the second data and the data request, third data from the first data source, the third data comprising a packet with a header portion comprising an indication of the first priority level; and 
providing, based at least in part on the first priority level, packets associated with the third data to a Packet Data Convergence Protocol (PDCP) layer of a base station, wherein the base station sends the packets to the UE in accordance with the QCI and the first priority level, 
wherein the providing comprises inputting the packets to a transmission queue based on the QCI, wherein multiple transmission queues of the base station are associated with different respective QCIs, and sorting the packets within the transmission queue based on the first priority level and on priority levels of other packets in the transmission queue, the first priority level being different than at least one of the priority levels of the other packets in the transmission queue and the other packets in the transmission queue are associated with other data request(s) received from the UE or from other UE(s).

10. (Original) The system of claim 9, the operations further comprising: establishing, based at least in part on the QCI, a bearer associated with the UE; and providing the packets to the PDCP layer further based at least in part on the QCI.

11. (Currently Amended) The system of claim 9, wherein the model is a machine learned model trained to determine the first priority level based at least in part on attributes associated with the UE and on the first data source.

12. (Original) The system of claim 9, wherein the first data further comprises an application identifier.

13. (Original) The system of claim 12, wherein the first data further comprises an indication of whether an application associated with the application identifier is in a foreground or a background associated with the UE.

14. (Original) The system of claim 9, wherein providing the packets associated with the third data to the PDCP layer overrides a default priority level associated with the QCI.

15. (Original) The system of claim 9, wherein: 
the packets are first packets; 
the base station is a first base station; the PDCP layer is a first PDCP layer; and 
the operations further comprise: 
sending second packets associated with the third data to a second PDCP layer of a second base station to be transmitted by the second base station to the UE.

16. (Currently Amended) The system of claim 9, wherein: the packets are first packets associated with the UE; and the first priority level prioritizes the first packets with respect to second packets associated with the UE.

17. (Currently Amended) One or more non-transitory computer-readable media storing computer-executable instructions that, when executed, cause one or more processors to perform operations comprising: 
receiving first data from a user equipment (UE), the first data associated with a first data request; 
determining, based at least in part on the first data request, a Quality of Service Class Identifier (QCI) associated with the first data request; 
inputting the data request to a machine learned model, wherein the machine learned model associates different priority levels with different data sources and the first data indicates a first data source by one of an application name, a process name, a unique identifier of a specific application, an Internet Protocol (IP) address, or a domain name; 
receiving, from the machine learned model, a first priority level associated with the first data request; 
sending second data indicative of the priority level to [[the]]a first data source indicated by the first data; 
forwarding the first data request to the first data source in response to sending the second data to the first data source;
receiving, based at least in part on the first data request and the second data, third data comprising a packet associated with the first priority level; and 
providing, based at least in part on the QCI and the first priority level, packets to a Packet Data Convergence Protocol (PDCP) layer of a base station to be sent to the UE, wherein the providing comprises inputting the packets to a transmission queue based on the QCI, wherein multiple transmission queues of the base station are associated with different respective QCIs, and sorting the packets within the transmission queue based on the first priority level and on priority levels of other packets in the transmission queue, the first priority level being different than at least one of the priority levels of the other packets in the transmission queue and the other packets in the transmission queue are associated with other data request(s) received from the UE or from other UE(s).

18. (Currently Amended) The one or more non-transitory computer-readable media of claim 17, the operations further comprising: receiving, from the UE, an application identifier associated with the first data request and attribute data associated with the UE; and inputting the first data request, the application identifier, and the attribute data to the machine learned model; wherein the first priority level is based at least in part on the first data request, the application identifier, and the attribute data.

19. (Original) The one or more non-transitory computer-readable media of claim 17, wherein the priority level is associated with at least one of a downlink data rate, a delay budget, or a packet error loss rate.

20. (Original) The one or more non-transitory computer-readable media of claim 17, the operations further comprising: determining that a congestion level meets or exceeds a threshold level; and providing the packets to the PDCP layer based at least in part on the congestion level meeting or exceeding the threshold level.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims 1-20 are considered allowable over prior arts since none of the prior art reference(s) taken individually or in combination particularly disclose, fairly suggests, or render obvious as stated in the italic below.

Regarding claim 1-20,  a method/apparatus/non-transitory computer readable medium [for]:
	receiving, from a user equipment (UE), first data associated with a first data request;
	determining, based at least in part on the first data request, a Quality of Service Class Identifier (QCI) associated with the first data request;
	inputting the first data into a model to determine a first priority level associated with the first data request, wherein the model associates different priority levels with different data sources;
	sending second data indicative of the priority level to  a first data source indicated by the first data;	
	forwarding the first data request to a first data source in response to sending the second data to the first data source;
	receiving, based at least in part on the second data and the first data request, third data from the first data source, the third data comprising a packet with a header portion comprising an indication of the priority level; and
	providing, based at least in part on the first priority level, packets associated with the third data to a Packet Data Convergence Protocol (PDCP) layer of a base station, wherein the base station sends the packets to the UE in accordance with the QCI and the first priority level, 
	wherein the providing comprises inputting the packets to a transmission queue based on the QCI, wherein multiple transmission queues of the base station are associated with different respective QCIs, and sorting the packets within the transmission queue based on the first priority level and on priority levels of other packets in the transmission queue, the first priority level being different than at least one of the priority levels of the other packets in the transmission queue and the other packets in the transmission queue are associated with other data request(s) received from the UE or from other UE(s)…in combination of other limitation


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461